Exhibit 12 Texas Instruments Incorporated and Subsidiaries Computation of Ratio of Earnings to Fixed Charges (Millions of dollars) For Years Ended December 31, Earnings: Income before income tax $ Equity method investments (gains) and losses (4 ) (3 ) (6 ) ) (5 ) Add: Fixed charges (from below) 99 54 Amortization of capitalized interest 1 2 2 2 3 Distributed income from equity investees 3 1 11 16 11 Subtract: Capitalized interest 1 — Total earnings $ Fixed Charges: Total gross interest on debt (expensed) $ 96 $ 48 Capitalized interest 1 — Amortization of debt premium and debt issuance costs (6 ) (9 ) (9 ) ) (6 ) Estimated interest element of rental and lease expense 9 13 10 13 12 Total fixed charges $ 99 $ 54 Ratio of earnings to fixed charges
